The court hereby orders reargument on September 21, 1966 of the appeals in these cases. Argument will be limited to questions arising from the recent decisions of the United States Supreme Court concerning admissibility of confessions, and particularly with reference to retroactivity and to the necessity of objections at trial. Any brief which any counsel submits on any appeal must be filed with the court on or before September 1, 1966, and answering briefs by September 8,1966. The Attorney-General and the State District Attorneys Association are requested to file briefs amici enrice, and any District Attorney desiring.to do so may file a brief amicus curiae.